UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1758



JOBSON O. OMOLEWA,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE;
JOHN ASHCROFT, U.S. Attorney General,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A28-290-039)


Submitted:   January 22, 2003             Decided:   January 29, 2003


Before WILKINS and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Thomas A. Elliot, Fabienne Chatain, ELLIOT & MAYOCOK, Washington,
D.C., for Petitioner. Robert D. McCallum, Jr., Assistant Attorney
General, Norah Ascoli Schwarz, John C. Cunningham, Senior
Litigation Counsel, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jobson O. Omolewa seeks review of the Board of Immigration

Appeals’ (“Board”) decision and order denying his motion to reopen

immigration proceedings. We have reviewed the administrative record

and the Board’s decision and find no abuse of discretion.    See 8

C.F.R. § 3.2(a) (2002); INS v. Doherty, 502 U.S. 314, 323-24

(1992).   Accordingly, we deny Omolewa’s petition for review on the

reasoning of the Board. See In re: Omolewa, No. A28-290-039 (B.I.A.

June 17, 2002).   We deny Omolewa’s motion for stay of removal.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                 2